The proposed amendment to independent claim 1, if entered, would overcome the rejection of claim 1 and its dependent claims under 35 USC 112(a) and (b). However, with respect to prior art rejection, it is still rejectable over the combination of references presented in the previous office action (Kim, Lahteensuo and Heppner) as following:

Regarding claim 1, Kim teaches “A radio-frequency module (paragraph 0272 and Fig. 28 showing sixth embodiment of a FEM with corresponding description; also see annotated Sketch 1 below:

    PNG
    media_image1.png
    623
    1172
    media_image1.png
    Greyscale

Sketch 1
) comprising:
a common terminal (terminal to which antenna is connected, as shown in Sketch 1), a transmission terminal (shown as RF Input terminal), and a reception terminal (although not explicitly shown in FIG 28, paragraph 0272 is clear that a receiving signal RX is received from the antenna. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize receive components, for example as those shown in FIG 5 including circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400, to complement the front end module in FIG 28 with those components implicitly present but not explicitly shown. In this case, “a reception terminal” would have corresponded to the output from receiving process unit 430, as shown in Sketch 1);
a transmitting circuit disposed on a mounting substrate to process a radio-frequency signal input from the transmission terminal and to output a resultant signal to the common terminal (combination of circuits 950, 960, 970, together comprising “transmitting circuit” which takes signal from the RF Input (mapped above to “the transmission terminal”), processes it, such as amplifies and matches, and outputs the “resultant signal” to the terminal to which antenna is connected (“the common terminal”). With respect to positioning on a substrate, although this specific embodiment does not state anything about it, paragraphs 0122 – 0123 disclose positioning different but similar front-end module on the substrate. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to position the front-end module of the sixth embodiment of FIG 28, including its “transmission circuit”, on the substrate, similar to the positioning of the 2nd embodiment of FIG 5. Doing so would have simply filled in where Kim is silent regarding physical arrangement of the front end module); and
(as explained above in the rejection of this claim, it would have been obvious to a person of ordinary skill in the art to utilize the receive components, such as those shown in FIG 5 including circuits 412, 414, 422, 424, 426, 430 together comprising receiver 400 (“a receiving circuit” “to process a radio-frequency signal input from the common terminal” to which the antenna is connected). In this case, the “resultant signal” would be output to “the reception terminal” corresponding to the output from receiving process unit 430. With respect “disposed on the mounting substrate”, the same consideration as those presented with respect to transmitting circuit apply), wherein…”
“…the transmitting circuit includes a first inductor (paragraph 0272 and FIG 28: an inductor 930 coupled to the output terminal of the high power amplifier (PA) 950 (which is part of “the transmitting circuit”) for the impedance matching)…”
Kim does not disclose “the transmitting circuit includes a first transmitting filter and a second transmitting filter;” “a first switch configured to selectively connect the first inductor to the first transmitting filter and the second transmitting filter; and
a second switch connected between the common terminal and the first inductor, said second switch configured to selectively connect the common terminal to the first transmitting filter and the second transmitting filter.”

Lahteensuo in FIG 1 and 2 with corresponding description discloses a system 100 including a power amplifier 105 coupled to a front-end switch 107, which can select (220B) and a second transmitting filter (220C)”, “a first switch (215)” “and a second switch (225) connected between the common terminal (such as antenna 230)” [and the matching circuit 208] “said second switch configured to selectively connect the common terminal (230) to the first transmitting filter (220B) and the second transmitting filter (220C).” 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement plurality of transmission filters, switchable on both sides, between the output of the power amplifier and antenna, as disclosed by Lahteensuo, in the device of Kim. Doing so would have allowed the device to transmit and receive at multiple communication bands utilizing the same components such as power amplifier and antenna.
When multiple transmission filters are implemented in the device of Kim, the inductor 930 as part of the matching circuit connected at the output of the power amplifier 950 (see FIG 28 of Kim) would be connected to the first switch (such as the matching circuit 208 connected to the switch 215 in FIG 2 of Lahteensuo) so that the first switch would be “configured to selectively connect the first inductor to the first (230) and the first inductor (which would be positioned within the output matching circuit 208).”

The examiner also included an annotated Fig. 2 from Lahteensuo for easier understanding.


    PNG
    media_image2.png
    1075
    1429
    media_image2.png
    Greyscale

Kim also does not disclose presence of “a bonding wire connected to a ground, and the bonding wire bridges over the first inductor.”
(shown as any one of the wires 120 in FIG 1B connected to the ground), and the bonding wire bridges over the first inductor (it may clearly be seen that the wires 120 bridge over the component 110 which may be an inductor).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Heppner wire structure over the component, such as an inductor, and connected to the ground, in the front-end module of Kim, and specifically with respect to the inductor 930 in Fig. 28. Doing so would have provided a shielding structure can serve as an enclosure formed by conductive material that can be used to block electric fields emanating from the electronic components enclosed by the shielding structure (see Heppner, abstract). The 

Continuation of item 3.
The proposed amendment to independent claim 9, if entered, would overcome the rejection of claim 9 under 35 USC 112(a). However, with respect to prior art rejection, due to the limitation of time under AFCP 2.0, the examiner was able to run only a limited search of prior art to determine potential patentability of the claim. It appears that JP 2010045563, Fig. 1 – 2 would serve as a primary reference, and “the first inductor connected between the common terminal and the connection nodes of the transmitting circuit and the receiving circuit” would map to either inductor 9 or 10 in FIG 1 connected between the common terminal 7 and the first duplex filter 3 having transmission terminal 3b and reception terminal 3c. A secondary reference, such as cited above Lahteensuo would provide a switch connected between the common terminal 7 and the first inductor 9 or 10 to selectively connect the common terminal 7 to the first transmitting filter as part of the duplexer 3 and the second transmitting filter as part of the duplexer 4. Particularly, rather than always being connected to the common terminal 7, the duplexers 3 and 4 would be connected through the switch. This would provide increased isolation between different bands of duplexers 3 and 4.
Another prior art may be US 10141643, FIG 2 – 7 already showing the structure with inductor and the switch as claimed so that the only missing part is the “bonding wire” which would be provided by Heppner.



/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648